Citation Nr: 0936707	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-10 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for a back disability.  



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law



ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1962 to May 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) above, which 
determined that new and material evidence had not been 
submitted to reopen a claim of service connection for a back 
disability.  

In a July 2007 decision, the Board determined the Veteran had 
submitted new and material evidence and reopened the 
Veteran's claim.  On the merits of the reopened claim, 
however, the Board determined there was no competent evidence 
relating his current back disability to his military service, 
and denied the claim.  The Veteran appealed the July 2007 
Board decision to the U.S. Court of Appeals for Veterans 
Claims (Court), and the July 2007 decision was subsequently 
vacated and remanded to the Board for readjudication.  

In a March 2008 decision, the Board again denied the 
Veteran's claim, on the basis that there was no competent 
evidence relating the Veteran's current back disability to 
his military service.  The Veteran appealed the March 2008 
Board decision to the Court.  The record contains a Joint 
Motion for Remand, dated in September 2008, wherein the 
Veteran's attorney and the VA General Counsel agreed to 
remand of the Veteran's claim.  In September 2008, a Court 
Order was issued remanding the matter to the Board, for 
reasons which will be further explained herein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.

REMAND

The September 2008 Joint Motion indicates that a remand is 
required in this case for compliance with the statutory duty 
to assist.  Specifically, the Joint Motion noted that VA has 
a duty to assist the Veteran in the development of the claim, 
and concluded that the Board did not comply with the Veterans 
Claims Assistance Act of 2000 (VCAA) when it did not attempt 
to obtain VA treatment records from the VA Medical Center 
(VAMC) in Albuquerque, New Mexico.  

In this regard, the Joint Motion noted the Veteran's attorney 
had indicated that the Veteran was receiving treatment for 
his back disability at the VAMC in Albuquerque, New Mexico, 
and medical records documenting his most current treatment 
were not included in the record.  The Board had determined 
that those medical records need not be obtained because, 
while they might possibly contain information related to the 
Veteran's current diagnosis, neither the Veteran nor his 
attorney had indicated that those medical records contained 
an opinion which could relate the Veteran's current 
disability to his military service.  

The Joint Motion determined that the relevance of the 
identified medical records could not be determined until the 
records are obtained and, thus, on remand, the Board should 
attempt to obtain the Veteran's treatment records from the 
VAMC in Albuquerque, New Medico.  The evidentiary record 
contains treatment records from the VAMC in Albuquerque dated 
up to June 2007.  Therefore, because the evidentiary record 
reflects that more recent medical evidence related to the 
Veteran's back disability is available but not of record, the 
Board will request that the RO seek to obtain those records 
on remand.

For the foregoing reasons, the Board concludes that this case 
must be remanded to the RO in accordance with due process 
concerns, and in order to undertake additional evidentiary 
development, as indicated in the Joint Motion and CAVC Order.  
Accordingly, the case is REMANDED for the following action:

1.	Obtain any outstanding treatment 
records, dated from June 2007 forward, 
from the VA Medical Center in 
Albuquerque, New Mexico, related to the 
Veteran's back disability, and 
associate them with the claims file.  
If the search for records produces 
negative results, the claims folder 
must be properly documented.  

2.	Thereafter, the issue on appeal should 
be readjudicated.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, he and his 
representative should be provided with 
a supplemental statement of the case 
and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

